Title: To James Madison from Tobias Lear, 4 September 1805 (Abstract)
From: Lear, Tobias
To: Madison, James


          § From Tobias Lear. 4 September 1805, “On board the U.S. Ship Constitution Tunis Bay.” “The bearer of this, Sidi Soliman Mellamella, goes to the U. States, to present himself before the President, as Ambassador from His Excellency the Bey of Tunis; as his Credentials &ca. will fully shew. He has been Ambassador from this Court to Naples and Genoa, appears to be a Man of Correct observation, and much liberality of sentiment.
          “My public dispatches, which accompany this, will fully detail all Matters here. I give this to the Ambassador, by his particular desire, as a personal recommendation.
          “If any proper person can be found in Washington, who is acquainted with the Manners & Customs of these people, it would be desireable that such an one shou’d see that they are accommodated, as much in the Style of their Country, as the difference of Climate & circumstances will permit; as I know they will be very backward in expressing their Wants or Wishes, least they might not accord with our ideas of the propriety of things.
          “Mrs Lear unites with me in every good & friendly wish for Your good Lady and Yourself.”
        